Case 1:19-cv-07189-ILG-ST Document 1 Filed 12/23/19 Page 1 of 17 PageID #: 1




   UNITED STATES DISTRICT COURT
   EASTERN DISTRICT OF NEW YORK
   ---------------------------------------------------------------x
   ATIBA CLARKE                                                          CV

                                               Plaintiff,
                       -against-                                         COMPLAINT

   PARSCO REALTY CORP. AND BRIAD WENCO,                                  JURY TRIAL REQUESTED
   L.L.C.

                                               Defendants.
   ---------------------------------------------------------------x

                                            COMPLAINT

         Plaintiff Atiba Clarke (hereafter referred to as "plaintiff”), by counsel, Parker

 Hanski LLC, as and for the Complaint in this action against defendants Parsco Realty

 Corp. and Briad Wenco, L.L.C. (together referred to as "defendants"), hereby alleges as

 follows:

                                   NATURE OF THE CLAIMS

         1.          This lawsuit opposes pervasive, ongoing and inexcusable disability

 discrimination by the defendants. In this action, plaintiff seeks declaratory, injunctive

 and equitable relief, as well as monetary damages and attorney’s fees, costs and expenses

 to redress defendants’ unlawful disability discrimination against plaintiff, in violation of

 Title III of the Americans with Disabilities Act (“ADA”) 42 U.S.C. §§ 12181 et. seq. and

 its implementing regulations, the New York State Executive Law (the "Executive Law''),

 § 296, New York State Civil Rights Law, § 40, and the Administrative Code of the City

 New York (the ''Administrative Code''), § 8-107. As explained more fully below,

 defendants own, lease, lease to, operate and control a place of public accommodation that




                                                     1
Case 1:19-cv-07189-ILG-ST Document 1 Filed 12/23/19 Page 2 of 17 PageID #: 2




 violates the above-mentioned laws. Defendants are vicariously liable for the acts and

 omissions of their employees and agents for the conduct alleged herein.

        2.      These defendants made a financial decision to ignore the explicit legal

 requirements for making their place of public accommodation accessible to persons with

 disabilities – all in the hopes that they would never be caught. In so doing, defendants

 made a calculated, but unlawful, decision that disabled customers are not worthy. The

 day has come for defendants to accept responsibility. This action seeks to right that

 wrong via recompensing plaintiff and making defendants’ place of public

 accommodation fully accessible so that plaintiff can finally enjoy the full and equal

 opportunity that defendants provide to non-disabled customers.

                              JURISDICTION AND VENUE

        3.         This Court has jurisdiction over this matter pursuant to 42 U.S.C. §

 12188 and 28 U.S.C. §§ 1331 and 1343 as this action involves federal questions

 regarding the deprivation of plaintiff's rights under the ADA. The Court has

 supplemental jurisdiction over plaintiff's related claims arising under the New York State

 and City laws pursuant to 28 U.S.C. § 1367(a).

        4.      Venue is proper in this district pursuant to 28 U.S.C. § 1391(b) because

 defendants’ acts of discrimination alleged herein occurred in this district and defendants’

 place of public accommodation that is the subject of this action is located in this district.

                                          PARTIES

        5.      At all times relevant to this action, plaintiff Atiba Clarke has been and

 remains currently a resident of the State and City of New York.




                                               2
Case 1:19-cv-07189-ILG-ST Document 1 Filed 12/23/19 Page 3 of 17 PageID #: 3




        6.      At all times relevant to this action, plaintiff Atiba Clarke has been and

 remains a wheelchair user. Plaintiff suffers from medical conditions that inhibit walking

 and restrict body motion range and movement.

        7.      Defendant Parsco Realty Corp. owns the property located at 155-33

 Jamaica Avenue in Queens County, New York (hereinafter referred to as “155-33

 Jamaica Avenue”).

        8.      Each defendant is licensed to and does business in New York State.

        9.      At all relevant times, defendant Briad Wenco, L.L.C. operates and/or

 leases property located at 155-33 Jamaica Avenue from the defendant Parsco Realty

 Corp. (hereinafter referred to as the “Wendy's” premises).

        10.     Upon information and belief, Parsco Realty Corp. and Briad Wenco,

 L.L.C. have a written lease agreement.

        11.     Upon information and belief, defendants are related companies under

 common control.

              ALLEGATIONS COMMON TO ALL CAUSES OF ACTION

        12.     Each of the defendants is a public accommodation as they own, lease,

 lease to, control or operate a place of public accommodation, the Wendy's premises

 located at 155-33 Jamaica Avenue, within the meaning of the ADA (42 U.S.C. § 12181

 and 28 C.F.R. § 36.104), the Executive Law (§ 292(9)) and the Administrative Code (§ 8-

 102(9)).

        13.     The Wendy's premises is a place of public accommodation within the

 meaning of the ADA (42 U.S.C. § 12181 and 28 C.F.R. § 36.104), the Executive Law (§




                                              3
Case 1:19-cv-07189-ILG-ST Document 1 Filed 12/23/19 Page 4 of 17 PageID #: 4




 292(9)) and the Administrative Code (§ 8-102(9)) as it is a facility operated by a private

 entity and its operations affect commerce.

        14.     Numerous architectural barriers exist at defendants’ place of public

 accommodation that prevent and/or restrict access to plaintiff, a person with a disability.

        15.     Upon information and belief, 155-33 Jamaica Avenue was designed and

 constructed for first possession after January 26, 1993.

        16.     Upon information and belief, at some time after January 1992, defendants

 made alterations to 155-33 Jamaica Avenue, including areas adjacent and/or attached to

 155-33 Jamaica Avenue.

        17.     Upon information and belief, at some time after January 1992, defendants

 made alterations to the Wendy's premises, and to areas of 155-33 Jamaica Avenue related

 to the Wendy's premises.

        18.     Within the past three years of filing this action, plaintiff attempted to and

 desired to access the Wendy's premises.

        19.     The services, features, elements and spaces of defendants’ place of public

 accommodation are not readily accessible to, or usable by plaintiff as required by the

 Americans with Disabilities Act Accessibility Guidelines, 28 C.F.R. Part 36, Appendix

 A, and adopted by the United States Department of Justice in 1991 as the Standards for

 Accessible Design (“1991 Standards”) or the revised final regulations implementing Title

 III of the ADA adopted by the United States Department of Justice in 2010 as the 2010

 Standards for Accessible Design (“2010 Standards”).

        20.     Because of defendants’ failure to comply with the above-mentioned laws,

 including but not limited to the 1991 Standards or the 2010 Standards and the



                                              4
Case 1:19-cv-07189-ILG-ST Document 1 Filed 12/23/19 Page 5 of 17 PageID #: 5




 Administrative Code, plaintiff was and has been unable to enjoy safe, equal and complete

 access to defendants’ place of public accommodation.

        21.      Defendants' place of public accommodation has not been designed,

 constructed, or altered in compliance with the 1991 Standards, the 2010 Standards, the

 Administrative Code, the Building Code of the City of New York (“BCCNY”), or the

 2014 New York City Construction Code (“2014 NYC”).

        22.      Barriers to access that plaintiff encountered and/or which deter plaintiff

 from patronizing the defendants’ place of public accommodation as well as barriers that

 exist include, but are not limited to, the following:

          Public Entrances:

      I. The public entrances are not accessible. See below.
          Defendants fail to provide that at least 50% of all its public entrances are
          accessible. See 1991 Standards 4.1.3.8(a)(i).
          Defendants fail to provide that at least 60% of all its public entrances are
          accessible. See 2010 Standards 206.4.1.
          Defendants fail to provide that ALL its public entrances are accessible. See 2014 NYC
          1105.1.

      II. The exterior Jamaica Avenue entrance doorway lacks level maneuvering clearances
          at the pull side of the doorway.
          Defendants’ fail to provide an accessible door with level maneuvering clearances. See
          1991 Standards 4.13.6, 2010 Standards 404.2.4, and 2014 NYC 404.2.3.

     III. There is a change in level at the interior side of the exterior Jamaica Avenue entrance
          doorway threshold that is greater than ½ inch high.
          Defendants fail to provide that changes in level greater than 1/2-inch high are ramped.
          See 1991 Standards 4.3.8, 2010 Standards 303.4, and 2014 NYC 303.3.

     IV. There is less than 48 inches between the two doors in a series at the Jamaica
          Avenue public entrance vestibule.
          At two doors in a series (or a vestibule), Defendants fail to provide a level floor
          area that is 48 inches between the two doors plus the width of doors swinging into
          the space. See 1991 Standards 4.13.7, 2010 Standards 404.2.6, and 2014 NYC
          404.2.5.

      V. There is no room for a tuning space between the two doors in a series at the Jamaica
          Avenue public entrance vestibule.


                                                 5
Case 1:19-cv-07189-ILG-ST Document 1 Filed 12/23/19 Page 6 of 17 PageID #: 6



          At two doors in a series (or a vestibule), Defendants fail to provide a level tuning
          space between the two doors. See 2014 NYC 404.2.5.

     VI. The Parsons Blvd. entrance doorway lacks level maneuvering clearances at the pull
          side of the doorway.
          Defendants fail to provide an accessible door with level maneuvering clearances. See
          1991 Standards 4.13.6, 2010 Standards 404.2.4, and 2014 NYC 404.2.3.

          Seating:

    VII. Accessible tables are not labeled with the International Symbol of Accessibility.
          Defendants fail to display the International Symbol of Accessibility at accessible
          seating. 2014 NYC 1110.1.9.

          Sales and Service Counters:

    VIII. The order counter is not accessible. See below.
          Defendants fail to provide that at least one of each type of sales and/or service
          counter is accessible. See 1991 Standards 7.2(1), 2010 Standards 227.3, and
          2014 NYC 1109.12.3.

     IX. The order counter is less than 36 inches wide between the POS machines and cash
          registers.
          Defendants fail to provide an accessible portion of counter that is no greater than
          36 inches above the finish floor and no less than 36 inches in length (and extends
          the same depth as the general sales and/or service counter) at accessible sales
          and/or service counters. See 1991 Standards 7.2(1), 2010 Standards 904.4, and
          2014 NYC 904.3.

          Public Exits:

     X. The public exits, which are also the public entrances, are not accessible as described
          above. Defendants fail to provide accessible means of egress in the number
          required by the code. See 1991 Standards 4.1.3(9), 2010 Standards 207.1, and 2014
          NYC 1007.1.


        23.      Upon information and belief, a full inspection of the defendants’ place of

 public accommodation will reveal the existence of other barriers to access.

        24.      As required by the ADA (remedial civil rights legislation) to properly

 remedy defendants’ discriminatory violations and avoid piecemeal litigation, plaintiff

 requires a full inspection of the defendants’ public accommodation in order to catalogue

 and cure all of the areas of non-compliance with the ADA. Notice is therefore given that

                                                  6
Case 1:19-cv-07189-ILG-ST Document 1 Filed 12/23/19 Page 7 of 17 PageID #: 7




 plaintiff intends on amending the Complaint to include any violations discovered during

 an inspection that are not contained in this Complaint.

         25.     Defendants have denied plaintiff the opportunity to participate in or

 benefit from services or accommodations because of disability.

         26.     Defendants have not satisfied their statutory obligation to ensure that their

 policies, practices, procedures for persons with disabilities are compliant with the laws.

 Nor have defendants made or provided reasonable accommodations or modifications to

 persons with disabilities.

         27.     Plaintiff has a realistic, credible and continuing threat of discrimination

 from the defendants’ non-compliance with the laws prohibiting disability discrimination.

 The barriers to access within defendants' place of public accommodation continue to exist

 and deter plaintiff.

         28.     Plaintiff frequently travels to the area where defendants’ place of public

 accommodation is located.

         29.     Plaintiff intends to patronize the defendants’ place of public

 accommodation several times a year after it becomes fully accessible.

         30.     Plaintiff is also a “tester” for the purposes of asserting basic civil rights

 and monitoring, ensuring, and determining whether defendants’ place of public

 accommodation is fully accessible.

         31.     Plaintiff intends to patronize the defendants’ place of public

 accommodation several times a year as “tester” to monitor, ensure, and determine

 whether defendants’ place of public accommodation is fully accessible.




                                                7
Case 1:19-cv-07189-ILG-ST Document 1 Filed 12/23/19 Page 8 of 17 PageID #: 8




                          FIRST CAUSE OF ACTION
         (VIOLATIONS OF THE AMERICANS WITH DISABILITIES ACT)

        32.     Plaintiff realleges and incorporates by reference all allegations set forth in

 this Complaint as if fully set forth herein.

        33.     Plaintiff is substantially limited in the life activity of both walking and

 body motion range and thus has a disability within the meaning of the ADA. As a direct

 and proximate result of plaintiff’s disability, plaintiff uses a wheelchair for mobility, and

 also has restricted use of arms and hands.

        34.     The ADA imposes joint and several liability on both the property owner

 and lessee of a public accommodation. 28 C.F.R. 36.201(b).

        35.     Under the ADA, both the property owner and lessee are liable to the

 plaintiff and neither can escape liability by transferring their obligations to the other by

 contract (i.e. lease agreement). 28 C.F.R. 36.201(b).

        36.     Defendants have and continue to subject plaintiff to disparate treatment by

 denying plaintiff full and equal opportunity to use their place of public accommodation

 all because plaintiff is disabled. Defendants’ policies and practices have disparately

 impacted plaintiff as well.

        37.     By failing to comply with the law in effect for decades, defendants have

 articulated to disabled persons such as the plaintiff that they are not welcome,

 objectionable and not desired as patrons of their public accommodation.

        38.     Defendants have discriminated against the plaintiff by designing and/or

 constructing a building, facility and place of public accommodation that is not readily

 accessible to and usable by the disabled plaintiff and not fully compliant with the 1991




                                                8
Case 1:19-cv-07189-ILG-ST Document 1 Filed 12/23/19 Page 9 of 17 PageID #: 9




 Standards or the 2010 Standards. See 28 C.F.R. § 36.401(A)(1) and 42 U.S.C.

 §12183(a)(1).

        39.      Defendants’ place of public accommodation is not fully accessible and

 fails to provide an integrated and equal setting for the disabled, all in violation of 42

 U.S.C. §12182(b)(1)(A) and 28 C.F.R. § 36.203.

        40.      Upon making alterations to their public accommodation, defendants failed

 to make their place of public accommodation accessible to plaintiff to the maximum

 extent feasible in violation of 28 C.F.R. §§ 36.402 and 36.406.

        41.      Upon making these alterations to the primary function areas, defendants

 failed to make the paths of travel to the primary function areas accessible to plaintiff, in

 violation of 28 C.F.R. § 36.403.

        42.      28 C.F.R. § 36.406(5) requires defendants to make the facilities and

 elements of their noncomplying public accommodation accessible in accordance with the

 2010 Standards.

        43.      Defendants failed to make all readily achievable accommodations and

 modifications to remove barriers to access in violation of 28 C.F.R. § 36.304. It would

 be readily achievable to make defendants’ place of public accommodation fully

 accessible.

        44.      By failing to remove the barriers to access where it is readily achievable to

 do so, defendants have discriminated against plaintiff on the basis of disability in

 violation of § 302(a) and 302(b)(2)(A)(iv) of the ADA, 42 U.S.C. § 12182(a),

 (b)(2)(A)(iv), and 28 C.F.R. § 36.304.




                                               9
Case 1:19-cv-07189-ILG-ST Document 1 Filed 12/23/19 Page 10 of 17 PageID #: 10




          45.     In the alternative, defendants have violated the ADA by failing to provide

   plaintiff with reasonable alternatives to barrier removal as required by 28 C.F.R. §

   36.305.

          46.     Defendants’ failure to remove the barriers to access constitutes a pattern

   and practice of disability discrimination in violation of 42 U.S.C. § 12181 et. seq., and 28

   C.F.R § 36.101 et. seq.

          47.     Defendants have and continue to discriminate against plaintiff in violation

   of the ADA by maintaining and/or creating an inaccessible public accommodation.

                          SECOND CAUSE OF ACTION
             (VIOLATIONS OF THE NEW YORK STATE EXECUTIVE LAW)

          48.     Plaintiff realleges and incorporates by reference all allegations set forth in

   this Complaint as if fully set forth herein.

          49.     Plaintiff suffers from various medical conditions that separately and

   together prevent the exercise of normal bodily functions in plaintiff; in particular, the life

   activities of both walking and body motion range. Plaintiff therefore suffers from a

   disability within the meaning of the Executive Law § 296(21).

          50.     Defendants have and continue to subject plaintiff to disparate treatment by

   denying plaintiff equal opportunity to use their place of public accommodation all

   because plaintiff is disabled.

          51.     Defendants discriminated against plaintiff in violation of New York State

   Executive Law § 296(2), by maintaining and/or creating an inaccessible place of public

   accommodation. Each of the defendants have aided and abetted others in committing

   disability discrimination.




                                                  10
Case 1:19-cv-07189-ILG-ST Document 1 Filed 12/23/19 Page 11 of 17 PageID #: 11




           52.       Defendants have failed to make all readily achievable accommodations

   and modifications to remove barriers to access in violation of Executive Law §

   296(2)(c)(iii).

           53.       In the alternative, defendants have failed to provide plaintiff with

   reasonable alternatives to barrier removal as required in violation of Executive Law §

   296(2)(c)(iv).

           54.       It would be readily achievable to make defendants’ place of public

   accommodation fully accessible.

           55.       It would not impose an undue hardship or undue burden on defendants to

   make their place of public accommodation fully accessible.

           56.       As a direct and proximate result of defendants' unlawful discrimination in

   violation of New York State Executive Law, plaintiff has suffered, and continues to

   suffer emotional distress, including but not limited to humiliation, embarrassment, stress,

   and anxiety.

           57.       Plaintiff has suffered and will continue to suffer damages in an amount to

   be determined at trial.

                         THIRD CAUSE OF ACTION
         (VIOLATIONS OF THE ADMINISTRATIVE CODE OF THE CITY OF
                               NEW YORK)

           58.       Plaintiff realleges and incorporates by reference all allegations set forth in

   this Complaint as if fully set forth herein.

           59.       Plaintiff suffers from various medical conditions that separately and

   together, impair plaintiff’s bodily systems - in particular, the life activity of both walking




                                                   11
Case 1:19-cv-07189-ILG-ST Document 1 Filed 12/23/19 Page 12 of 17 PageID #: 12




   and body motion range -and thus plaintiff has a disability within the meaning of the

   Administrative Code § 8-102(16).

          60.     The Local Civil Rights Restoration Act of 2005 (the “Restoration Act”),

   also known as Local Law 85, clarified the scope of the Administrative Code in relation to

   the New York City’s Human Rights Law. The Restoration Act confirmed the legislative

   intent to abolish “parallelism” between the Administrative Code and the Federal and New

   York State anti-discrimination laws by stating as follows:

          The provisions of this title shall be construed liberally for the accomplishment of
          the uniquely broad and remedial purposes thereof, regardless of whether federal
          or New York State civil and human rights laws, including those laws with
          provisions comparably-worded to provisions of this title, have been so construed.

   Restoration Act § 7 amending Administrative Code §8-130 (emphasis added). The

   Restoration Act is to be construed broadly in favor of plaintiff to the fullest extent

   possible.

          61.     Defendants have and continue to subject plaintiff to disparate treatment

   and disparate impact by directly and indirectly refusing, withholding, and denying the

   accommodations, advantages, facilities, and privileges of their place of public

   accommodation all because of disability in violation of the Administrative Code § 8-

   107(4). Each of the defendants have aided and abetted others in committing disability

   discrimination.

          62.     Defendants have discriminated, and continue to discriminate, against

   plaintiff in violation of the Administrative Code § 8-107(4) by designing, creating and/or

   maintaining an inaccessible commercial facility/space.

          63.     Defendants have subjected, and continue to subject, plaintiff to disparate

   treatment by directly and indirectly refusing, withholding, and denying the

                                                12
Case 1:19-cv-07189-ILG-ST Document 1 Filed 12/23/19 Page 13 of 17 PageID #: 13




   accommodations, advantages, facilities, and privileges of their commercial facility/space

   all because of disability in violation of the Administrative Code § 8-107(4).

          64.     In violation of Administrative Code § 8-107(6), defendants have and

   continue to, aid and abet, incite, compel or coerce each other in each of the other

   defendants’ attempts to, and in their acts of directly and indirectly refusing, withholding,

   and denying the accommodations, advantages, facilities, and privileges of their

   commercial facility/space and the place of public accommodation therein, all because of

   disability, as well as other acts in violation of the Administrative Code.

          65.     Administrative Code §§ 19-152 and 7-210 impose a non-delegable duty on

   the property owner to repave, reconstruct, repair, and maintain its abutting public

   sidewalk. As a result, Parsco Realty Corp. continuously controlled, managed and

   operated the public sidewalk abutting 155-33 Jamaica Avenue, which includes the

   portion of the sidewalk constituting the entrance to defendants’ place of public

   accommodation.

          66.     Parsco Realty Corp.’s failure to construct and maintain an accessible

   entrance from the public sidewalk to defendants’ place of public accommodation

   constitutes disability discrimination in a violation of the Administrative Code.

          67.     Defendants discriminated against plaintiff in violation of the

   Administrative Code, § 8-107(4), and Local Law 58 by maintaining and/or creating an

   inaccessible public accommodation.

          68.     As a direct and proximate result of defendants' unlawful discrimination in

   violation of the Administrative Code, plaintiff has suffered, and continues to suffer

   emotional distress, including but not limited to humiliation, stress, and embarrassment.



                                                13
Case 1:19-cv-07189-ILG-ST Document 1 Filed 12/23/19 Page 14 of 17 PageID #: 14




          69.     Upon information and belief, defendants’ long-standing refusal to make

   their place of public accommodation fully accessible was deliberate, calculated,

   egregious, and undertaken with reckless disregard to plaintiff’s rights under the

   Administrative Code.

          70.     By failing to comply with the law in effect for decades, defendants have

   articulated to disabled persons such as the plaintiff that they are not welcome,

   objectionable and not desired as patrons of their public accommodation.

          71.     Defendants engaged in discrimination with willful or wanton negligence,

   and/or recklessness, and/or a conscious disregard of the rights of others and/or conduct so

   reckless as to amount to such disregard for which plaintiff is entitled to an award of

   punitive damages pursuant to Administrative Code § 8-502.

          72.     By refusing to make their place of public accommodation accessible,

   defendants have unlawfully profited from their discriminatory conduct by collecting

   revenue from a non-compliant space and pocketing the money that they should have

   lawfully expended to pay for a fully compliant and accessible space. Defendants’

   unlawful profits plus interest must be disgorged.

          73.     Plaintiff has suffered and will continue to suffer damages in an amount to

   be determined at trial.

                        FOURTH CAUSE OF ACTION
          (VIOLATIONS OF THE NEW YORK STATE CIVIL RIGHTS LAW)

          74.     Plaintiff realleges and incorporates by reference all allegations set in this

   Complaint as if fully set forth herein.

          75.     Defendants discriminated against plaintiff pursuant to New York State

   Executive Law.

                                                14
Case 1:19-cv-07189-ILG-ST Document 1 Filed 12/23/19 Page 15 of 17 PageID #: 15




          76.     Consequently, plaintiff is entitled to recover the monetary penalty

   prescribed by Civil Rights Law §§ 40-c and 40-d for each and every violation.

          77.     Notice of this action has been served upon the Attorney General as

   required by Civil Rights Law § 40-d.

                                        INJUNCTIVE RELIEF

          78.     Plaintiff will continue to experience unlawful discrimination as a result of

   defendants' failure to comply with the above-mentioned laws. Therefore, injunctive relief

   is necessary to order defendants to alter and modify their place of public accommodation

   and their operations, policies, practices and procedures.

          79.     Injunctive relief is also necessary to make defendants' facilities readily

   accessible to and usable by plaintiff in accordance with the above-mentioned laws.

          80.     Injunctive relief is further necessary to order defendants to provide

   auxiliary aids or services, modification of their policies, and/or provision of alternative

   methods, in accordance with the ADA, Executive Law and the Administrative Code.

                                  DECLARATORY RELIEF

          81.     Plaintiff is entitled to a declaratory judgment concerning each of the

   accessibility violations committed by defendants against plaintiff and as to required

   alterations and modifications to defendants’ place of public accommodation, facilities,

   goods and services, and to defendants’ policies, practices, and procedures.

                      ATTORNEY’S FEES, EXPENSES AND COSTS

          82.     In order to enforce plaintiff’s rights against the defendants, plaintiff has

   retained counsel and is entitled to recover attorney’s fees, expenses and costs pursuant to




                                                15
Case 1:19-cv-07189-ILG-ST Document 1 Filed 12/23/19 Page 16 of 17 PageID #: 16




   the ADA and the Administrative Code. 42 U.S.C. §12205; 28 C.F.R. §36.505; and

   Administrative Code § 8-502.

                                          JURY DEMAND

                       Plaintiff demands a trial by jury on all claims so triable.

                                      PRAYER FOR RELIEF

          WHEREFORE, plaintiff respectfully requests that the Court enter a judgment

   against the defendants, jointly and severally, in favor of plaintiff that contains the

   following relief:

               A. Enter declaratory judgment declaring that defendants have violated the

   ADA and its implementing regulations, Executive Law and Administrative Code and

   declaring the rights of plaintiff as to defendants' place of public accommodation, and

   defendants’ policies, practices and procedures;

               B. Issue a permanent injunction ordering defendants to close and cease all

   business until defendants remove all violations of the ADA, the 1991 Standards or the

   2010 Standards, Executive Law and Administrative Code, including but not limited to the

   violations set forth above;

               C. Retain jurisdiction over the defendants until the Court is satisfied that the

   defendants' unlawful practices, acts and omissions no longer exist and will not reoccur;

               D. Award plaintiff compensatory damages as a result of defendants'

   violations of New York State Executive Law and the Administrative Code of the City of

   New York;

               E. Award plaintiff punitive damages in order to punish and deter the

   defendants for their violations of the Administrative Code of the City of New York;



                                                   16
Case 1:19-cv-07189-ILG-ST Document 1 Filed 12/23/19 Page 17 of 17 PageID #: 17




               F. Award plaintiff the monetary penalties for each and every violation of the

   law, per defendant, pursuant to New York State Civil Rights Law §§ 40-c and 40-d;

               G. Award reasonable attorney’s fees, costs and expenses pursuant to the

   Administrative Code;

               H. Find that plaintiff is a prevailing party in this litigation and award

   reasonable attorney’s fees, costs and expenses pursuant to the ADA; and

               I. For such other and further relief, at law or in equity, to which plaintiff may

   be justly entitled.

   Dated: December 23, 2019
          New York, New York
                                                  Respectfully submitted,

                                                  PARKER HANSKI LLC


                                                  By:     /s
                                                          Glen H. Parker, Esq.
                                                          Adam S. Hanski, Esq.
                                                          Robert G. Hanski, Esq.
                                                          Attorneys for Plaintiff
                                                          40 Worth Street, 10th Floor
                                                          New York, New York 10013
                                                          Telephone: (212) 248-7400
                                                          Facsimile: (212) 248-5600
                                                          Email:ash@parkerhanski.com
                                                          Email:ghp@parkerhanski.com
                                                          Email:rgh@parkerhanski.com




                                                 17
